DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balberg et al (2006/0122475).
Regarding claim 12, Balberg et al disclose a method of imaging comprising:
emitting laser light from a laser into a light scattering layer (101A – [0153]), wherein the light scattering layer is configured to scatter the laser light (tissue 10 and 11 – fig.4, [0108]);
emitting an ultrasound signal into a sample (245 – fig.4, [0161]); and
generating a signal with a light detector (101B) in response to a measurement beam (250,251,252) of the laser light exiting the light scattering layer into the light detector, wherein at least a portion of the measurement beam formed between the laser and the light detector is wavelength-shifted by the ultrasound signal subsequent to the ultraosund signal propagating through the sample (illuminating light and acoustic waves overlap within the region of interest and thus light scattered from the region of interest is “tagged” by acoustic waves – [0017]).
	Regarding claim 13, Balberg et al disclose emitting a second ultrasound signal into the sample (different locations inside the body – [0132]); and generating a second signal with the light detector in response to the measurement beam of the laser light exiting the light scattering layer into the light detector, wherein the ultrasound signal is focused to a first voxel of the sample and the second ultrasound signal is focused to a second voxel of the sample (different locations inside the body and different volumes – [0132], wherein each volume would have corresponding voxels).
	Regarding claim 15, Balberg et al disclose wherein the light scattering layer is configured to facilitate transmission of the ultrasound signal through the light scattering layer (acoustic pulses are transmitted and propagate through maternal tissue 11 – [0161]).
Regarding claim 16, Balberg et al disclose wherein the laser light is near-infrared laser light (in the range of near-infrared – [0133]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balberg et al (2006/0122475) in view of Morales Delgado et al (2019/0306439).
Regarding claim 14, Balberg et al disclose the invention substantially as claimed, but fail to explicitly disclose generating a first voxel value based on the signal; generating a second voxel value based on the second signal; and incorporating the first voxel value and the second voxel value into a composite image of the sample.
However, Morales Delgado et al teach in the same medical field of endeavor, generating a first voxel value based on the signal; generating a second voxel value based on the second signal; and incorporating the first voxel value and the second voxel value into a composite image of the sample ([0065];[0094];[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging system of Balberg et al with the generation of first and second voxel values for generating a composite image as it would provide a complete 3-D view of the sample.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balberg et al (2006/0122475) in view of Rao (2019/0336213).
Regarding claim 20, Balberg et al disclose an imaging system comprising:
a laser emitting light (101A – fig.4, [0153]);
a light detector (101B – fig.4, [0153]); and
an ultrasound emitter (245) configured to emit an ultrasound signal, wherein a measurement beam formed between the laser and the light detector is positioned to receive an ultrasound exit signal of the ultrasound signal exiting a sample (fig.4, [0157], [0162).
Balberg et al fail to explicitly disclose a light scattering layer.
However, Rao teaches in an analogous field of endeavor, a light scattering layer (scattering medium 1420 – fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the imaging system of Balberg et al with a light scattering layer of Rao as it would provide optimized dispersing of light output to the target.
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793